Citation Nr: 0920301	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-35 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hammer toes, right foot.

2.  Entitlement to an increased rating for right foot pes 
planus, with plantar warts, status post osteotomy, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1977 to July 
1981.  This matter comes before the Board of Veterans' 
Appeals (Board) from May 2006 and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to an initial compensable 
evaluation for right foot hammer toes.  While a VA 
examination was conducted in February 2006, the VA examiner 
did not review the claims file in conjunction with the 
examination.  VA is required to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  Moreover, governing 
regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
Veteran that takes into account the records of prior 
examinations and treatment.  Green v. Derwinski, 
1 Vet. App. 121 (1991); 38 C.F.R. § 3.326 (2008).  
Consequently, the Board must remand this issue for another VA 
examination.  The Board also finds that a remand for another 
VA examination is also required as the evidence of record is 
in conflict as to what foot pathology is due to the hammer 
toe disability and what foot pathology is due to the pes 
planus.  Id.; see also 38 C.F.R. § 4.14 (2008).  

While the appeal is in remand status, the RO should also 
obtain and associate with the record the Veteran's vocational 
rehabilitation file.  38 U.S.C.A. § 5103A(b).

In June 2006, the Veteran filed a timely notice of 
disagreement to the May 2006 rating decision that denied a 
compensable evaluation for his service-connected pes planus.  
Thereafter, an increased rating to 10 percent was granted for 
pes planus by a rating decision dated in September 2006.  The 
RO noted that this was a complete grant of the Veteran's 
claim for an increased rating.  However, in the Veteran's 
notice of disagreement, he stated that the RO "should rate 
10 [percent] each" and then claimed entitlement to service 
connection for hammer toes.  As the VA rating decision dated 
in September 2006, granted a noncompensable evaluation for 
the Veteran's hammer toes, the Board finds that the Veteran's 
claim for entitlement to an increased rating for his 
service-connected pes planus was not satisfied by the rating 
decision in September 2006.  Therefore, a statement of the 
case must be issued with regard to this issue.  See 38 C.F.R. 
§ 19.26 (2008).  While it is true that the veteran has not 
submitted a timely substantive appeal, the Board is obligated 
to remand the issue of entitlement to an increased rating for 
the Veteran's service-connected pes planus for the issuance 
of a statement of the case and notification of appellate 
rights.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the appeal is remanded for the following 
actions:

1.  The Veteran's VA vocational 
rehabilitation file must be obtained and 
associated with the claims file.

2.  The Veteran must be afforded a VA 
examination with the appropriate VA 
medical facility to determine the current 
level of severity of his hammer toe 
disorder.  The claims file and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies as deemed appropriate by the 
examiner must be accomplished and all 
clinical findings must be reported in 
detail.  In the examination report, the 
examiner must indicate what 
symptomatology is attributable to the 
Veteran's hammer toe disorder, and what 
symptomatology is attributable to other 
disorders, to include the Veteran's 
service-connected pes planus 


disorder.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

3.  The veteran must be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the Veteran's claim for 
an initial compensable evaluation for 
hammer toes, right foot, must be 
readjudicated.  This rating must 
encompass all symptomatology related to 
the Veteran's service-connected hammer 
toe disorder.  Such readjudication must 
take into account whether "staged" 
ratings are appropriate.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative must 
be provided a supplemental statement of 
the case.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.  

5.  The issuance of a statement of the 
case and notification of the veteran's 
appellate rights on the issue 


of entitlement to an increased rating for 
pes planus is necessary.  38 C.F.R. 
§ 19.26 (2008).  The veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over the 
issue of entitlement to an increased 
rating for pes planus, a timely 
substantive appeal to the May 2006 rating 
decision denying this claim must be 
filed.  38 C.F.R. § 20.202 (2008).  If 
the veteran perfects the appeal as to 
this issue, the case must be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
 
